Citation Nr: 1234905	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  11-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


REMAND

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  In August 2012, a letter was sent to the Veteran informing him that there was a problem obtaining a written transcript of his hearing testimony, and he could provide testimony at another hearing if he so desired.  In correspondence received by VA that same month, the Veteran indicated that he wished to appear for another Travel Board hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

